      -.
"" ";. ,_ :"ii
      AO 245B (Rev. 02/08/2019) Judgment iii a Criminal Petty Case (Modified)                                                                 Page I of I
                                                                                                                                                            yo
                                          UNITED STATES DISTRICT COURT
                                                     .SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                      v.                                              (For Offenses Committed On or After November I, 1987)


                              Otilio Torres-Jimenez                                   Case Number: 3:19-mj-21287

                                                                                      Michael David Stein
                                                                                      Defendant's Attorney


      REGISTRATION NO. 83946298
      THE DEFENDANT:
       IRJ pleaded guilty to count(s) 1 of Complaint
                                                 ~~~--'-~~~-'--~~~~~~~~~~~~~~~~~~~~-


        0 was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendantis adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                              Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

        D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




        D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                       dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                     ~,TIME SERVED                              D                                           days

        IRl Assessment: $10 WAIVED IRl Fine: WAIVED
        IRl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, March 14, 2019
                                                                                    Date of Imposition of Sentence




       Clerk's Office Copy                                                                                                         3:19-mj-21287
